Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election Restrictions 
1. Applicant’s election of species (VEEV; exogenous protein) in the reply filed on 11/4/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 5 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/4/2020.
Claims 1-4, 6 are under consideration.

Information Disclosure Statement
2. The information disclosure statement (IDS) was submitted on 6/14/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Drawings
3. The drawings are objected to because: In this case, there are other sequences disclosed in Figures 1C and 6 that do not possess any SEQ ID NOs at all, rather are referred to solely by said terms, which is not sufficient.
37 CFR 1.821(d) requires the use of the assigned sequence identifier in all instances where the description or claims of a patent application discuss sequences regardless of whether a given sequence is also embedded in the text of the description or claims of an application. This requirement is also intended to permit references, in both the description and claims, to sequences set forth in the "Sequence Listing" by the use of assigned sequence identifiers without repeating the sequence in the text of the description or claims. Sequence identifiers can also be used to discuss and/or claim parts or fragments of a properly presented sequence. For example, language such as "residues 14 to 243 of SEQ ID NO:23" is permissible and the fragment need not be separately presented in the "Sequence Listing." Where a sequence is embedded in the text of an application, it must be presented in a manner that complies with the requirements of the sequence rules. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 

Specification
4. The disclosure is objected to because of the following informalities: 
A. The use of the trademarked term, which is a trade name or a mark used in commerce, has been noted in this application on p. 15, 20, among possibly others. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
B. It is also noted that there are other sequences disclosed in the specification on pages 4, 10, 24, among possibly others, that do not have SEQ ID NOs:, rather are referred to solely by said terms, which is not sufficient (See the Drawings Objection above).
37 CFR 1.821(d) requires the use of the assigned sequence identifier in all instances where the description or claims of a patent application discuss sequences regardless of whether a given sequence is also embedded in the text of the description or claims of an application. This requirement is also intended to permit references, in both the description and claims, to sequences set forth in the "Sequence Listing" by the use of assigned sequence identifiers without repeating the sequence in the text of the description or claims. Sequence identifiers can also be used to discuss and/or claim parts or fragments of a properly presented sequence. For example, language such as "residues 14 to 243 of SEQ ID NO:23" is permissible and the fragment need not be separately presented in the "Sequence Listing." Where a sequence is embedded in the text of an application, it must be presented in a manner that complies with the requirements of the sequence rules. 
Appropriate correction is required.

Claim Objections
5. Claims 1, 2, 3, 4, 6 are objected to because of the following informalities: 
As to claim 1, the language should be consistent throughout the claim (See also the 35 U.S.C. 112(b) rejection below). Thus, instead of reciting “the recombinant protein”, the claims should recite “cleave the recombinant viral polyprotein” (in claim 1) and “the recombinant viral polyprotein” (in claims 2, 6).
Claims 2, 3, 4, 6 recite “Claim 1”. The term “claim” should be recited in lower case.
Appropriate correction is required.

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6. Claims 1-4, 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
See claims 1-4, 6 as filed 5/15/2019.
As to claim 1, it is not clear what steps are involved in “causing a cell to express”, or if the claim intends to recite merely “expressing a recombinant viral polyprotein”. Further, it is not clear if “a protein” is the same as the “recombinant viral polyprotein”. Further, it is not clear if the “viral protease” (in line 6) refers to the antecedent “protease” (in line 4). It is also not clear if the virus in the infecting step is the same virus as that which is the source of the recombinant viral polyprotein.  Further, it is not clear if the virus incorporates the cleavage site or the polyprotein incorporates the cleavage site (as the claim recites “… a recombinant viral polyprotein of a Group IV virus that incorporates a cleavage site…”).
As to claim 2, it is not clear if the “plurality of cells in a living organism” refers to the cell as recited in claim 1.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7. Claims 1-4, 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
See claims 1-4, 6 as filed 5/15/2019.
See also the 35 U.S.C. 112(b) rejection above.
The claims have been described above. Each of the claims is drawn, inherently or explicitly, to cleavage sites incorporated into viral polyprotein of Group IV virus that are recognized, and cleaved, by proteases. Thus, the claims are drawn to compositions comprising or methods of using a genus of cleavage sites incorporated into viral polyprotein of Group IV virus that are recognized, and cleaved, by proteases. 
The following quotation from section 2163 of the Manual of Patent Examination
Procedure is a brief discussion of what is required in a specification to satisfy the 35 U.S.C. 112 written description requirement for a generic claim covering several distinct inventions:
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice..., reduction to drawings..., or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus... See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 'A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. 
Thus, when a claim covers a genus of inventions, the specification must provide written description support for the entire scope of the genus. Support for a genus is generally found where the applicant has provided a number of examples sufficient so that one in the art would recognize from the specification the scope of what is being claimed. 
In the present case, the application teaches: cleavage of TRIM14 by VEEV nsP2 cysteine protease [0010, 0012, 0013]; cleavage sites as mechanism of IFN-antagonism [0024]; TRIM14 (also known as Pub (31)) sharing six identical residues to alphaviral nsP12 cleavage site [0024]; wherein viral protease ability to cleave protein involved in the production of IFN appears to be a common antagonistic mechanism used by this and other Group IV viral proteases [0026]; TRIM14 cleavage in VEEV infected cells [0036]; viral proteases can cleave host proteins that lead to IFN and ISG production [0043]; cleavage products of viral proteases may also produce biomarkers of viral infection [0044]; Table 2 with viral proteases shown to cleave host-proteins involved in immune response; wherein Group IV contains 33 families and includes the Coronaviridae, Picornaviridae, and Flaviviridae. [0004]; at least eight other Group IV (+)ssRNA viral proteases have been shown to cleave components of the MAVS signalosome to antagonize IFN production suggesting that the assimilation of these short cleavage site motif sequences to host protein sequences may represent an embedded mechanism of IFN antagonism [0026].
That said, however, in view of the breadth of the claims, the application does not teach a representative sample of cleavage sites incorporated into viral polyprotein of Group IV virus that are recognized, and cleaved, by proteases.
It is known in the art that substrate specificity is a complicated process important for effective cleavage by protease. For example, Qu et al. (“Disruption of TLR3 Signaling Due to Cleavage of TRIF by the Hepatitis A Virus Protease-Polymerase Processing Intermediate, 3CD,” PLoS Pathog (7(9): e1002169 (2011))(cited in applicant’s IDS submitted 6/14/2019) teaches for example that HAV (a Group IV virus) inhibits TLR3 signaling by targeting TRIF for degradation; TRIF is cleaved by an intermediate in the polyprotein processing cascade, the viral 3CD protease-polymerase; cleavage requires expression of the cysteine protease activity of 3Cpro fused in cis to 3Dpol sequence; mutational studies reveal an unexpected role of the 3Dpol domain in modulating the substrate specificity of 3Cpro such that it is able to achieve scission of non-canonical 3Cpro cleavage sites within TRIF (p. 2); HAV has evolved strategy to target two different host adaptor proteins with a single protease, using its 3Dpol RNA polymerase to modify substrate specificity of its 3Cpro protease to modify the substrate specificity of its 3Cpro protease when fused to it in the 3CD precursor, thus allowing it to target non-canonical 3Cpro recognition sequences in TRIF (p. 2); the substrate specificity of 3CD may differ from that of 3Cpro in tolerating or possibly preferring an acidic residue at the P4 position (p. 4); our data suggests that 3CD possesses a unique substrate specificity that allows it to recognize and hydrolyze cleavage sites within TRIF that are otherwise relatively resistant to 3Cpro (p. 9). 
Further, Ryan et al. (“Foot-and-mouth disease virus 2A oligopeptide mediated cleavage of an artificial polyprotein,” The EMBO Journal Vol. 13, No. 3: 928-933 (1994))(See PTO-892: Notice of References Cited) teaches that for foot and mouth disease virus (another Group IV virus): analysis of translation products derived from a series of constructs in which sequences were progressively deleted from the N-terminal region of the FMDV 2A insertion showed that cleavage required a minimum of 13 residues (p. 928); FMDV 2A does not act as a substrate for a proteinase located elsewhere within the FMDV polyprotein or require other FMDV polyprotein domains for activity; three explanations may account for a cotranslational cleavage associated with such a short sequence; FMDV 2A functions as a substrate for a cellular proteinase, which to account for the observed cleavage kinetics, would need to be closely coupled to translation; the FMDV 2A sequence disrupts the normal peptide bond formation during translation; FMD 2A sequence possesses an entirely novel type of proteolytic activity (p. 933).
Thus, in view of the breadth of the claims and knowledge in the art with respect to the complicated dynamics as to effectiveness of protein cleavage, there is no apparent common structure to the cleavage sites as claimed that distinguishes those that are recognized and cleavable from those that are not. There is therefore a high level of uncertainty as to which cleavage sites incorporated into viral polyprotein of Group IV virus that are recognized by proteases fall within the scope of the indicated genus.
 In view of the fact that the examples provided do not demonstrate possession of cleavage sites incorporated into viral polyprotein of Group IV virus that are recognized by proteases, and that the application has identified no structure correlating with such cleavage sites, there is insufficient written description support for the indicated genus of cleavage sites incorporated into viral polyprotein of Group IV virus that are recognized, and cleaved, by proteases, and therefore for the methods of using them. 
In the present case, applicant has identified cleavage sites useful in the claimed methods only by function: incorporation into Group IV virus polyprotein and the ability to be recognized by protease and cleaved. However, while the application identifies TRIM14 by VEEV nsP2 cysteine protease, it does not identify a representative sample of cleavage sites incorporated into viral polyprotein of Group IV virus that are recognized, and cleaved, by proteases. Thus, the application does not identify species clearly within the claimed genus. 
Nor does the application provide a specific conserved structure of cleavage sites within the genus that correlates with the required function. Because there is no identification of conserved structures common to each cleavage site, nor sufficient representative examples by which such a structure may be determined, the application also fails to provide sufficient written description support for the identified genus of cleavage sites through identification of a structure and function. While all of the sites are required to be incorporated in polyprotein of Group IV virus, recognized and cleaved, this is not alone sufficient structure to correlate with the function. This is because, as indicated by the variation of possible cleavage sites and the varying effects of mutations and change of specific amino acids therein, the mere presence of a minimal binding or recognition domain does not demonstrate that the site would be able to recognized, bound and cleaved by protease. As Qu et al. and Ryan et al. showed above, effective cleavage may or may not result from a complicated interplay of factors such as enzyme shape, co-translation, timing and presence or absence of conserved residues.
For the reasons above, and in view of the uncertainty as to which cleavage sites incorporated into viral polyprotein of Group IV virus would be able to be recognized and cleaved, the application has not provided sufficient written description support for the use of the genus of cleavage sites incorporated into viral polyprotein of Group IV virus that are recognized by protease identified in claim 1. The application therefore fails to provide adequate support for methods of using this genus of cleavage sites.

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

8. Claims 1-4, 6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
See claims 1-4, 6 as filed 5/15/2019. 
See also the 35 U.S.C. 112(b) rejection above. In view of the 35 U.S.C. 112(b) above and the indefiniteness of the claims, the instant claims are interpreted to read upon natural infection including viral replication and infection processes, wherein a cell expresses viral polyprotein of a virus (such as VEEV) and infection with the VEEV, where in view of the claim language, the infection step already causes viral protease to cleave polyprotein at the cleavage site.
In view of the 2019 PEG (“The 2019 Revised Patent Subject Matter Eligibility Guidance” (2019 PEG) found at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf ), based upon an analysis with respect to the claims as a whole, claims 1-4, 6 do not recite something significantly different than a judicial exception. The rationale for this determination is explained below:
The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more (these claims are interpreted in light of the most recent Guidelines (See “Subject Matter Eligibility” found at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility  ; as well as Subject Matter Eligibility Examples: Life Sciences at https://www.uspto.gov/sites/default/files/documents/ieg-may-2016-ex.pdf ) 
These claims are analyzed for eligibility in accordance with their broadest reasonable interpretation. In view of the Subject Matter Eligibility Test for Products and Processes and the Steps cited below (See flowchart at pages 10-11 at https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf ), the claims are directed to a natural process as further detailed below.
In view of the Subject Matter Eligibility Test for Products and Processes and the Steps cited below, the claims are directed to a process or processes (Step 1); expression of viral (VEEV) polyprotein and further or correlating infection with VEEV virus, thereby causing cleavage of viral polyprotein, which sets forth a judicial exception, because this type of correlation is a consequence of natural processes, similar to the natural correlation found to be a law of nature by the Supreme Court in Mayo.
In this case, claims 1-4, 6 recite or are directed to a process (Step 1) and recite steps that are directed to judicial exceptions (in this case, a correlation of natural infection with Venezuelan equine encephalitis virus wherein cell expresses viral polyprotein as part of replication processes and cleavage of polyprotein by further or correlating infection with VEEV)(Step 2A). Paessler et al. (cited below) teaches wherein 1) infection correlates with expression of polyprotein. The claim further recites infection, thereby leading to viral protease cleaving the polyprotein (as recited in claims 1-4). It is also noted that the term "recombinant" as recited in claim 1 is not considered to be distinguishing, as sequence of amino acids or peptide produced either recombinantly or naturally still recites the same sequence of amino acids. Further, the specification does not expressly define or limit the term “recombinant”.
As to claim 6, as the viral polyprotein is considered to be expressed in infected cell as a result of infection, thus, such a polyprotein is considered exogenous to the cell.
Thus the claims are directed to a judicial exception, and the claims as a whole are focused on process of natural infection by Venezuelan equine encephalitis virus (See also Example 29, Claim 2 (Diagnosing and Treating Julitis) of the Subject Matter Eligibility Examples: Life Sciences found at https://www.uspto.gov/sites/default/files/documents/ieg-may-2016-ex.pdf).
Thus, the claim is directed to at least one exception (Step 2A: YES), which may be termed a law of nature, an abstract idea, or both.
Further as to Step 2A in view of the 2019 PEG, in view of Prong 1 of Revised Step 2A, the claims recite a natural phenomenon. 
As to Prong 2 of Step 2A, the instant claims do not recite additional elements that integrate the judicial exception (natural phenomenon according to MPEP 2106.04(b)) into a practical application. “Integration into a practical application’ requires an additional element(s) or combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception (See for example, Slide 18 of 2019 PEG training at http://ptoweb.uspto.gov/patents/exTrain/101.html ) )
Further, in view of Step 2B and the “No” pathway, the claims do not recite additional elements that amount to significantly more than the judicial exception. 
Consideration of the additional elements as a combination also adds no other meaningful limitations to the exception not already present when the elements are considered separately. The claims do not invoke any of the considerations that courts have identified as providing significantly more than the exceptions. Even when viewed as a combination, the additional elements fail to transform the exceptions into a patent eligible application of that exception. Thus, the claims as a whole do not amount to significantly more than the exception.
Thus, it is asserted that the claims are directed to judicial exceptions (by reciting expression of a viral polyprotein and further or correlating infection with VEEV, thereby causing the viral protease to cleave the viral polyprotein) without reciting more or additional elements that amount to significantly more than the judicial exception. 
Therefore, claims 1-4, 6 do not recite eligible subject matter under 35 U.S.C. 101 in view of the Subject Matter Eligibility Test for Products and Processes, and the claimed invention is directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9. Claims 1-4, 6 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Paessler et al. (“Replication and Clearance of Venezuelan Equine Encephalitis Virus from the Brains of Animals Vaccinated with Chimeric SIN/VEE Viruses,” Journal of Virology, Vol. 80, No. 6: 2784-2796 (2006))(See PTO-892: Notice of References Cited).
See claims 1-4, 6 as filed 5/15/2019.
See also the 35 U.S.C. 112(b) rejection above.
In view of the 35 U.S.C. 112(b) above and the indefiniteness of the claims, the instant claims are interpreted to read upon natural infection including viral replication and infection processes, wherein a cell expresses viral polyprotein of a virus (such as VEEV) and infection with the VEEV, where in view of the claim language, the infection step already causes viral protease to cleave polyprotein at the cleavage site.
Paessler et al. teaches: VEEV (p. 2784)(as recited and read upon in claims 1, 3, 4); murine model wherein infection leads to replication followed by viremia and penetration into an infection of the central nervous system, where the virus replicates until death of the infected animal occurs (p. 2784); the 5’ two thirds of the genome contains four nonstructural proteins that form an enzyme complex required for viral replication; after release of the viral genome into the cytoplasm, a nonstructural polyprotein is translated directly from this RNA and utilized in the production of a full length, negative sense replicative RNA intermediate; the full length RNA than serves as a template for the synthesis of positive sense genomic RNA and for transcription of a subgenomic 26S RNA; the RNA is translated into a structural polyprotein that is proteolytically cleaved into the capsid and the envelope glycoproteins E2 and E1 (p. 2784)(expression of viral polyprotein and cleavage and infection by VEEV as cited in claims 1-4),
Thus, Paessler et al. is interpreted as teaching that during VEEV replication (correlating with or after infection, wherein infection leads to replication until death of the infected animal occurs), polyprotein is expressed and cleaved (“causing a cell to express … viral polyprotein that incorporates a cleavage site recognized by a protease… and infecting the cell with the … virus)(as recited in claims 1, 2)(wherein the language following “thereby” in interpreted as flowing from the steps as recited in claim 1)(see also MPEP 2111.04: The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 283 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002) (finding that a “wherein” clause limited a process claim where the clause gave “meaning and purpose to the manipulative steps”);… In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “‘whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted that a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’” Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).). 
Further, the viral polyprotein expressed upon infection and replication is considered to be exogenous to the cell (as recited in claim 6).
Thus, as explained above, in view of the instant claim language, Paessler et al. anticipates or renders obvious the instant claims.

Conclusion
10. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A. Hu et al. (“Kinetic, Mutational, and Structural Studies of the Venezuelan Equine Encephalitis Virus Nonstructural Protein 2 Cysteine Protease,” Biochemistry 55(21): 3007-3019 (2016))(See PTO-892: Notice of References Cited) teaches: identification of key residues involved in substrate binding; active residues may facilitate discovery of protease inhibitors with antiviral activity (p. 1).

11. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468.  The examiner can normally be reached on M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648